DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered.
 
Response to Amendment
The amendment filed on 6/1//2022 is acknowledged. Accordingly, claims 1-14 and 20-34 have been cancelled, claims 15-17 have been amended, claims 41-49 have been newly added, and thus currently claims 15-19 and 35-49 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 15-19, 35-37 and 41-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Kishimoto et al. (US 20200073074 A1, hereinafter, “Kishimoto”, newly cited by the Examiner) in view of Guillien et al. (US 20090298376 A1, hereinafter “Guillien”, newly cited by the Examiner).

Regarding claim 15, Kishimoto teaches a light emitting device (light emitting device, see claim 13, line 1) comprising: 
a light emitting element (light emitting element, see claim 13, line 2); and 
a lens (lens, see claim 13, line 3) comprising a cover part (cover part, see claim 13, line 3) and a light-shielding part (light-shielding part, see claim 13, line 3), wherein the cover part comprises: 
a lens part (lens part, see claim 13, line 5) having a plurality of lateral sides (lateral sides, see claim 13, line 5); 
a connection part (connection part, see claim 13, line 6) constituting a plurality of lateral side walls (lateral side walls, see claim 13, line 6) each extending downward from a respective one of the plurality of lateral sides of the lens part (see claim 13, line 7); and 
a plurality of flange parts (flange parts, see claim 13, line 8) each extending outward from a lower-end portion of a corresponding one of the plurality of lateral side walls (see claim 13, line 8-9), 
the lens part and the connection part define a recess (recess, see claim 13, line 10) having an opening (opening, see claim 13, line 10) facing downward, 
the lens part defines a bottom surface (bottom surface, see claim 13, line 12) of the recess, 
the plurality of lateral side walls define lateral surfaces (lateral surfaces, see claim 13, line 13) of the recess, which define the opening of the recess (see claim 13, lines 13-14), 
the lens part, the plurality of flange parts, and the connection part are formed of a thermosetting first resin (thermosetting first resin, see claim 13, lines 17-18) and continuous to one another (see claim 1, line 21), 
the light-shielding part covers a plurality of lateral end surfaces (lateral surfaces, see claim 13, line 19), 
the light-shielding part is formed of a thermosetting second resin (thermosetting second resin, see claim 13, line 20) having a greater light-absorptance (light-absorptance, see claim 13, line 20) or a greater light-reflectance (light-reflectance, see claim 13, line 21) than the thermosetting first resin,  
the lens part is disposed at a location allowing light from the light emitting element to be transmitted through the lens part (see claim 13, lines 23-24),
the light emitting element is spaced apart from the lens part and the connection part (see claim 16, lines 1-2), and 
a distance (distance, see claim 17, line 2) between the lens part and the light emitting element (see claim 17, line 2) is smaller than a distance (distance, see claim 17, line 3) between the connection part and the light emitting element (see claim 17, line 3).

Kishimoto does not explicitly teach the recess is formed inward of the plurality of flange parts, the light-shielding part covers a plurality of lateral end surfaces and an upper surface of each of the plurality of flange parts, the light shielding part is disposed in contact with and around the perimeter of the lateral surfaces of the plurality of side walls, wherein the light shielding part is a one piece member, an air gap is present between the light emitting element and both the lens part and the connection part, and a distance between the bottom surface of the recess and an upper surface of the light emitting element is smaller than a distance between the connection part and side surfaces of the light emitting element.
Guillien teaches a light emitting device (LED module 10, see figures 1-4) having a light emitting element (LED 14 that includes a primary lens 16, see fig 4), a light shielding part (resilient member 22), and a lens (LED lens 20) including a plurality of flange parts (flange portion 38, see fig 4);
the recess (recess of 20) is formed inward (as seen in fig 4) of the plurality of flange parts (38s), the light-shielding part (22) covers a plurality of lateral end surfaces (see lateral end surfaces of 20) and an upper surface (see upper surfaces of 38s) of each of the plurality of flange parts (38s), the light shielding part (22) is disposed in contact (as seen in fig 4) with and around the perimeter (perimeter of 20) of the lateral surfaces (lateral surfaces of 20) of the plurality of side walls (see sidewalls of 20), wherein the light shielding part (22) is a one piece member (better seen in fig 1), an air gap (see gap between 20 and 14, 16, see fig 4) is present between the light emitting element (14, 16) and both the lens part (see middle part of 20) and the connection part (sides of 20), and a distance (see distance between 16 and 20, better seen in fig 4) between the bottom surface of the recess (see bottom surface of recess of 20) and an upper surface of the light emitting element (see upper surface of recess of 16) is smaller (evident from fig 4) than a distance between the connection part (sides of 20) and side surfaces (see side surfaces of 14, 16) of the light emitting element (14, 16).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the light shielding part, gap and distances as taught by Guillien into the teachings of Kishimoto, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007); and in order to provide sufficient space for one or more light emitting elements and the cover part. In this case, one of ordinary skill in the art would have been motivated to surround the perimeter to provide protection to the lens and other inner components of the device, and to enhance positioning of the lens; and to increase the length of the device and thus provide added illumination. 

Regarding claim 16, Kishimoto teaches a light emitting device (light emitting device, see claim 13, line 1) comprising: 
a light emitting element (light emitting element, see claim 13, line 2); and 
a lens (lens, see claim 13, line 3) comprising a cover part (cover part, see claim 13, line 3) and a light-shielding part (light-shielding part, see claim 13, line 3), wherein the cover part comprises: 
a lens part (lens part, see claim 13, line 5) having a plurality of lateral sides (lateral sides, see claim 13, line 5); 
a connection part (connection part, see claim 13, line 6) constituting a plurality of lateral side walls (lateral side walls, see claim 13, line 6) each extending downward from a respective one of the plurality of lateral sides of the lens part (see claim 13, line 7); and 
a plurality of flange parts (flange parts, see claim 13, line 8) each extending outward from a lower-end portion of a corresponding one of the plurality of lateral side walls (see claim 13, line 8-9), 
the lens part and the connection part define a recess (recess, see claim 13, line 10) having an opening (opening, see claim 13, line 10) facing downward, 
the lens part defines a bottom surface (bottom surface, see claim 13, line 12) of the recess, 
the lens part, the plurality of flange parts, and the connection part are formed of a thermosetting first resin (thermosetting first resin, see claim 13, lines 17-18) and continuous to one another (see claim 1, line 21), 
the light-shielding part covers a plurality of lateral end surfaces (lateral surfaces, see claim 13, line 19), 
the light-shielding part is formed of a thermosetting second resin (thermosetting second resin, see claim 13, line 20) having a greater light-absorptance (light-absorptance, see claim 13, line 20) or a greater light-reflectance (light-reflectance, see claim 13, line 21) than the thermosetting first resin,  
the lens part is disposed at a location allowing light from the light emitting element to be transmitted through the lens part (see claim 13, lines 23-24),
the light emitting element is spaced apart from the lens part and the connection part (see claim 16, lines 1-2), and 
a distance (distance, see claim 17, line 2) between the lens part and the light emitting element (see claim 17, line 2) is smaller than a distance (distance, see claim 17, line 3) between the connection part and the light emitting element (see claim 17, line 3).

Kishimoto does not explicitly teach the plurality of flange parts have a thickness in the range of 5um to 30um.
However, one of ordinary skill would have considered the lighting device may be implemented in smaller apparatus that require a lens flanges with small thicknesses, including thickness in the range of 5um to 30um.
It would have been an obvious matter of design choice to make the flange thickness as taught by Kishimoto in the range of 5um to 30um, since the applicant has not disclosed that the various thicknesses claimed solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the claimed range. In this case, selecting a given thickness would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, such as incorporating the lens into a cell phone or video camera.

Kishimoto does not explicitly teach the light-shielding part covers a plurality of lateral end surfaces and an upper surface of each of the plurality of flange parts, and the light shielding part is disposed in contact with and around the perimeter of the lateral surfaces of the plurality of side walls, wherein the light shielding part is a one piece member, an air gap is present between the light emitting element and both the lens part and the connection part, and a distance between the bottom surface of the recess and an upper surface of the light emitting element is smaller than a distance between the connection part and side surfaces of the light emitting element.
Guillien teaches a light emitting device (LED module 10, see figures 1-4) having a light emitting element (LED 14 that includes a primary lens 16, see fig 4), a light shielding part (resilient member 22), and a lens (LED lens 20) including a plurality of flange parts (flange portion 38, see fig 4);
the light-shielding part (22) covers a plurality of lateral end surfaces (see lateral end surfaces of 20) and an upper surface (see upper surfaces of 38s) of each of the plurality of flange parts (38s), the light shielding part (22) is disposed in contact (as seen in fig 4) with and around the perimeter (perimeter of 20) of the lateral surfaces (lateral surfaces of 20) of the plurality of side walls (see sidewalls of 20), wherein the light shielding part (22) is a one piece member (better seen in fig 1), an air gap (see gap between 20 and 14, 16, see fig 4) is present between the light emitting element (14, 16) and both the lens part (see middle part of 20) and the connection part (sides of 20), and a distance (see distance between 16 and 20, better seen in fig 4) between the bottom surface of the recess (see bottom surface of recess of 20) and an upper surface of the light emitting element (see upper surface of recess of 16) is smaller (evident from fig 4) than a distance between the connection part (sides of 20) and side surfaces (see side surfaces of 14, 16) of the light emitting element (14, 16).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the light shielding part, gap and distances as taught by Guillien into the teachings of Kishimoto since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007); and in order to provide sufficient space for one or more light emitting elements and the cover part. In this case, one of ordinary skill in the art would have been motivated to surround the perimeter to provide protection to the lens and other inner components of the device, and to enhance positioning of the lens; and to increase the length of the device and thus provide added illumination. 

Regarding claim 17, Kishimoto teaches a light emitting device (light emitting device, see claim 13, line 1) comprising: 
a light emitting element (light emitting element, see claim 13, line 2); and 
a lens (lens, see claim 13, line 3) comprising a cover part (cover part, see claim 13, line 3) and a light-shielding part (light-shielding part, see claim 13, line 3), wherein the cover part comprises: 
a lens part (lens part, see claim 13, line 5) having a plurality of lateral sides (lateral sides, see claim 13, line 5); 
a connection part (connection part, see claim 13, line 6) constituting a plurality of lateral side walls (lateral side walls, see claim 13, line 6) each extending downward from a respective one of the plurality of lateral sides of the lens part (see claim 13, line 7), 
the lens part and the connection part define a recess (recess, see claim 13, line 10) having an opening (opening, see claim 13, line 10) facing downward, 
the lens part defines a bottom surface (bottom surface, see claim 13, line 12) of the recess, 
the plurality of lateral side walls define lateral surfaces (lateral surfaces, see claim 13, line 13) of the recess, which define the opening of the recess (see claim 13, lines 13-14), 
the lens part and the connection part are formed of a thermosetting first resin (thermosetting first resin, see claim 13, lines 17-18) and continuous to each other (see claim 1, line 21), 
the light-shielding part is formed of a thermosetting second resin (thermosetting second resin, see claim 13, line 20) having a greater light-absorptance (light-absorptance, see claim 13, line 20) or a greater light-reflectance (light-reflectance, see claim 13, line 21) than the thermosetting first resin,  
the lens part is disposed at a location allowing light from the light emitting element to be transmitted through the lens part (see claim 13, lines 23-24),
the light emitting element is spaced apart from the lens part and the connection part (see claim 16, lines 1-2), and 
a distance (distance, see claim 17, line 2) between the lens part and the light emitting element (see claim 17, line 2) is smaller than a distance (distance, see claim 17, line 3) between the connection part and the light emitting element (see claim 17, line 3).

Kishimoto does not explicitly teach the light shielding part is disposed in contact with and around the perimeter of the lateral surfaces of the plurality of side walls, wherein the light shielding part is a one piece member, an air gap is present between the light emitting element and both the lens part and the connection part, and a distance between the bottom surface of the recess and an upper surface of the light emitting element is smaller than a distance between the connection part and side surfaces of the light emitting element.
Guillien teaches a light emitting device (LED module 10, see figures 1-4) having a light emitting element (LED 14 that includes a primary lens 16, see fig 4), a light shielding part (resilient member 22), and a lens (LED lens 20) including a plurality of flange parts (flange portion 38, see fig 4);
the light shielding part (22) is disposed in contact (as seen in fig 4) with and around the perimeter (perimeter of 20) of the lateral surfaces (lateral surfaces of 20) of the plurality of side walls (see sidewalls of 20), wherein the light shielding part (22) is a one piece member (better seen in fig 1), an air gap (see gap between 20 and 14, 16, see fig 4) is present between the light emitting element (14, 16) and both the lens part (see middle part of 20) and the connection part (sides of 20), and a distance (see distance between 16 and 20, better seen in fig 4) between the bottom surface of the recess (see bottom surface of recess of 20) and an upper surface of the light emitting element (see upper surface of recess of 16) is smaller (evident from fig 4) than a distance between the connection part (sides of 20) and side surfaces (see side surfaces of 14, 16) of the light emitting element (14, 16).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the light shielding part, gap and distances as taught by Guillien into the teachings of Kishimoto, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007); and in order to provide sufficient space for one or more light emitting elements and the cover part. In this case, one of ordinary skill in the art would have been motivated to surround the perimeter to provide protection to the lens and other inner components of the device, and to enhance positioning of the lens; and to increase the length of the device and thus provide added illumination. 

Regarding claim 18, Kishimoto does not teach further comprising a substrate having the light emitting element mounted thereon, and wherein the lens is disposed on the substrate with the plurality of flange parts connected to the substrate such that the lens part faces the light emitting element.
Guillien teaches further comprising a substrate (mounting board 12, see fig 12) having the light emitting element (14, 16) mounted thereon (see fig 4), wherein the lens (20) is disposed on the substrate (12) with the plurality of flange parts (38s) connected (via 22 and layer 30) to the substrate (12) such that the lens part (middle part of 20) faces (clearly seen in fig 4) the light emitting element (14, 16).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the substrate as taught by Guillien into the teachings of Kishimoto, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). One of ordinary skill in the art would have been motivated to include a substrate since, substrates provide better positioning and power to the light emitting elements of the device.

Regarding claim 19, Kishimoto does not teach further comprising a substrate having the light emitting element mounted thereon, and the connection part is disposed on the substrate such that the lens part faces the light emitting element.
Guillien teaches further comprising a substrate (mounting board 12, see fig 12) having the light emitting element (14, 16) mounted thereon (see fig 4), and the connection part (sides of 20) is disposed on the substrate (12) such that the lens part (middle part of 20) faces the light emitting element (14, 16).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the substrate as taught by Guillien into the teachings of Kishimoto, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). One of ordinary skill in the art would have been motivated to include a substrate since, substrates provide better positioning and power to the light emitting elements of the device.

Regarding claim 35, Kishimoto teaches wherein the lens part (lens part, claim 13, line 2) is composed entirely of the thermosetting first resin (thermosetting first resin, see claim 13, lines 17-18), but 
Kishimoto does not explicitly teach wherein the lens part includes a light incidence surface where light emitted from the light emitting element enters, and a light emitting surface at an opposite side to the light incidence surface where the light is emitted to the outside of the lens.
Guillien teaches wherein the lens part (middle part od 20) includes a light incidence surface (lower surface of 20) where light emitted from the light emitting element (14, 16) enters, and a light emitting surface (upper surface of 20, see fig 4) at an opposite side to the light incidence surface (lower surface of 20) where the light is emitted to the outside (along the arrow in fig 4) of the lens (20).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the lens as taught by Guillien into the teachings of Kishimoto in order to emit light directly form the lens to the outside of the device. One of ordinary skill would have been motivated to make this modification to avoid internal reflection and loss of light.

Regarding claim 36, Kishimoto teaches wherein the lens part (lens part, claim 13, line 2) is composed entirely of the thermosetting first resin (thermosetting first resin, see claim 13, lines 17-18), but 
Kishimoto does not explicitly teach wherein the lens part includes a light incidence surface where light emitted from the light emitting element enters, and a light emitting surface at an opposite side to the light incidence surface where the light is emitted to the outside of the lens.
Guillien teaches wherein the lens part (middle part od 20) includes a light incidence surface (lower surface of 20) where light emitted from the light emitting element (14, 16) enters, and a light emitting surface (upper surface of 20, see fig 4) at an opposite side to the light incidence surface (lower surface of 20) where the light is emitted to the outside (along the arrow in fig 4) of the lens (20).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the lens as taught by Guillien into the teachings of Kishimoto in order to emit light directly form the lens to the outside of the device. One of ordinary skill would have been motivated to make this modification to avoid internal reflection and loss of light.

Regarding claim 37, Kishimoto teaches wherein the lens part (lens part, claim 13, line 2) is composed entirely of the thermosetting first resin (thermosetting first resin, see claim 13, lines 17-18), but 
Kishimoto does not explicitly teach wherein the lens part includes a light incidence surface where light emitted from the light emitting element enters, and a light emitting surface at an opposite side to the light incidence surface where the light is emitted to the outside of the lens.
Guillien teaches wherein the lens part (middle part od 20) includes a light incidence surface (lower surface of 20) where light emitted from the light emitting element (14, 16) enters, and a light emitting surface (upper surface of 20, see fig 4) at an opposite side to the light incidence surface (lower surface of 20) where the light is emitted to the outside (along the arrow in fig 4) of the lens (20).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the lens as taught by Guillien into the teachings of Kishimoto in order to emit light directly form the lens to the outside of the device. One of ordinary skill would have been motivated to make this modification to avoid internal reflection and loss of light.

Regarding claim 41, Kishimoto does not explicitly teach wherein the outer lateral surfaces are covered by the light-shielding part such that light from a singular light emitting element of the light emitting element is absorbed or reflected by the light-shielding part.
Kishimoto does not explicitly teach wherein the outer lateral surfaces are covered by the light-shielding part such that light from a singular light emitting element of the light emitting element is absorbed or reflected by the light-shielding part.
Guillien teaches wherein the outer lateral surfaces (lateral sides of 20) are covered by the light-shielding part (22) such that light from a singular light emitting element (each 14 with 16, as seen in fig 4) of the light emitting element (14, 16) is absorbed (since 22 is a non-porous solid, see ¶ 32) or reflected by the light-shielding part (22).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the light shielding part as taught by Guillien into the teachings of Kishimoto in order to emit light directly form the lens to the outside of the device. One of ordinary skill would have been motivated to make this modification to channel light outwards.

Regarding claim 42, Kishimoto does not explicitly teach wherein the plurality of lateral side walls of the connection part extend about an entire perimeter of the lens part.
Guillien teaches wherein the plurality of lateral side walls (sidewalls of 20) of the connection part (sides of 20) extend about an entire perimeter (better seen in figures 5-7) of the lens part (20).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the lens as taught by Guillien into the teachings of Kishimoto in order to enhance positioning of the lens into the device. One of ordinary skill would have been motivated to make this modification to channel light outwards.

Regarding claim 43, Kishimoto does not explicitly teach wherein the lens part includes a light emitting surface where the light is emitted to the outside of the lens, and wherein the plurality of lateral side walls of the connection part extend about an entire perimeter of the light emitting surface of the lens part.
Guillien teaches wherein the lens part (middle part of 20) includes a light emitting surface (upper surface of 20) where the light is emitted to the outside of the lens (20), and wherein the plurality of lateral side walls (sidewalls of 20) of the connection part (sides of 20) extend about an entire perimeter (as seen in figures 5-7) of the light emitting surface (upper surface of 20) of the lens part (middle part of 20).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the lens as taught by Guillien into the teachings of Kishimoto in order to emit light directly form the lens to the outside of the device. One of ordinary skill would have been motivated to make this modification to channel light outwards.

Regarding claim 44, Kishimoto does not explicitly teach wherein the outer lateral surfaces are covered by the light-shielding part such that light from a singular light emitting element of the light emitting element is absorbed or reflected by the light-shielding part.
Kishimoto does not explicitly teach wherein the outer lateral surfaces are covered by the light-shielding part such that light from a singular light emitting element of the light emitting element is absorbed or reflected by the light-shielding part.
Guillien teaches wherein the outer lateral surfaces (lateral sides of 20) are covered by the light-shielding part (22) such that light from a singular light emitting element (each 14 with 16, as seen in fig 4) of the light emitting element (14, 16) is absorbed (since 22 is a non-porous solid, see ¶ 32) or reflected by the light-shielding part (22).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the light shielding part as taught by Guillien into the teachings of Kishimoto in order to emit light directly form the lens to the outside of the device. One of ordinary skill would have been motivated to make this modification to channel light outwards.

Regarding claim 45, Kishimoto does not explicitly teach wherein the plurality of lateral side walls of the connection part extend about an entire perimeter of the lens part.
Guillien teaches wherein the plurality of lateral side walls (sidewalls of 20) of the connection part (sides of 20) extend about an entire perimeter (better seen in figures 5-7) of the lens part (20).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the lens as taught by Guillien into the teachings of Kishimoto in order to enhance positioning of the lens into the device. One of ordinary skill would have been motivated to make this modification to channel light outwards.

Regarding claim 46, Kishimoto does not explicitly teach wherein the lens part includes a light emitting surface where the light is emitted to the outside of the lens, and wherein the plurality of lateral side walls of the connection part extend about an entire perimeter of the light emitting surface of the lens part.
Guillien teaches wherein the lens part (middle part of 20) includes a light emitting surface (upper surface of 20) where the light is emitted to the outside of the lens (20), and wherein the plurality of lateral side walls (sidewalls of 20) of the connection part (sides of 20) extend about an entire perimeter (as seen in figures 5-7) of the light emitting surface (upper surface of 20) of the lens part (middle part of 20).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the lens as taught by Guillien into the teachings of Kishimoto in order to emit light directly form the lens to the outside of the device. One of ordinary skill would have been motivated to make this modification to channel light outwards.

Regarding claim 47, Kishimoto does not explicitly teach wherein the outer lateral surfaces are covered by the light-shielding part such that light from a singular light emitting element of the light emitting element is absorbed or reflected by the light-shielding part.
Kishimoto does not explicitly teach wherein the outer lateral surfaces are covered by the light-shielding part such that light from a singular light emitting element of the light emitting element is absorbed or reflected by the light-shielding part.
Guillien teaches wherein the outer lateral surfaces (lateral sides of 20) are covered by the light-shielding part (22) such that light from a singular light emitting element (each 14 with 16, as seen in fig 4) of the light emitting element (14, 16) is absorbed (since 22 is a non-porous solid, see ¶ 32) or reflected by the light-shielding part (22).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the light shielding part as taught by Guillien into the teachings of Kishimoto in order to emit light directly form the lens to the outside of the device. One of ordinary skill would have been motivated to make this modification to channel light outwards.

Regarding claim 48, Kishimoto does not explicitly teach wherein the plurality of lateral side walls of the connection part extend about an entire perimeter of the lens part.
Guillien teaches wherein the plurality of lateral side walls (sidewalls of 20) of the connection part (sides of 20) extend about an entire perimeter (better seen in figures 5-7) of the lens part (20).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the lens as taught by Guillien into the teachings of Kishimoto in order to enhance positioning of the lens into the device. One of ordinary skill would have been motivated to make this modification to channel light outwards.

Regarding claim 49, Kishimoto does not explicitly teach wherein the lens part includes a light emitting surface where the light is emitted to the outside of the lens, and wherein the plurality of lateral side walls of the connection part extend about an entire perimeter of the light emitting surface of the lens part.
Guillien teaches wherein the lens part (middle part of 20) includes a light emitting surface (upper surface of 20) where the light is emitted to the outside of the lens (20), and wherein the plurality of lateral side walls (sidewalls of 20) of the connection part (sides of 20) extend about an entire perimeter (as seen in figures 5-7) of the light emitting surface (upper surface of 20) of the lens part (middle part of 20).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the lens as taught by Guillien into the teachings of Kishimoto in order to emit light directly form the lens to the outside of the device. One of ordinary skill would have been motivated to make this modification to channel light outwards.

Claims 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Kishimoto in view of Guillien, as applied to claims 15-17 above, and further in view of Jewett et al. (US 5101327 A, hereinafter, “Jewett”, previously cited by the Examiner).

Regarding claim 38, Kishimoto does not teach wherein the lens part is a Fresnel lens.
Jewett teaches a lens part (mold split rings 12, see figure 2);
wherein the lens part (12) is a Fresnel lens (plurality of grooves 30, see col 3, lines 45-47).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the Fresnel optics as taught by Jewett into the teachings of Kishimoto in order to increase the distance been illuminated. One of ordinary skill would have been motivated to make this modification because Fresnel lenses are excellent for light gathering applications, such as condenser systems or emitter setups.

Regarding claim 39, Kishimoto does not teach wherein the lens part is a Fresnel lens.
Jewett teaches a lens part (mold split rings 12, see figure 2);
wherein the lens part (12) is a Fresnel lens (plurality of grooves 30, see col 3, lines 45-47).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the Fresnel optics as taught by Jewett into the teachings of Kishimoto in order to increase the distance been illuminated. One of ordinary skill would have been motivated to make this modification because Fresnel lenses are excellent for light gathering applications, such as condenser systems or emitter setups.

Regarding claim 40, Kishimoto does not teach wherein the lens part is a Fresnel lens.
Jewett teaches a lens part (mold split rings 12, see figure 2);
wherein the lens part (12) is a Fresnel lens (plurality of grooves 30, see col 3, lines 45-47).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the Fresnel optics as taught by Jewett into the teachings of Kishimoto in order to increase the distance been illuminated. One of ordinary skill would have been motivated to make this modification because Fresnel lenses are excellent for light gathering applications, such as condenser systems or emitter setups.

Response to Arguments
Applicant’s arguments with respect to claims 15-19 and 35-40 have been considered but are moot because the new ground of rejection does not rely on the combination of references in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/Primary Examiner, Art Unit 2875